In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Burke, J.), dated January 24, 1994, which denied their motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs’ motion as the defendant came forward with sufficient evidence of the plaintiff-driver’s negligence to raise an issue of fact regarding the comparative fault of the parties (see, Nitzke v Loveland, 188 AD2d 1058; compare, Crociata v Vasquez, 168 AD2d 410; Benjarko v Avis Rent A Car Sys., 162 AD2d 572). Balletta, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.